CASE 0:19-cv-02618-SRN-TNL Doc. 3-2 Filed 10/01/19 Page 1 of 13




               EXHIBIT B
CASE 0:19-cv-02618-SRN-TNL Doc. 3-2 Filed 10/01/19 Page 2 of 13
9/24/2019                 CASE 0:19-cv-02618-SRN-TNL
                                         Drought Forecast to WorsenDoc.    3-2 frost
                                                                    (small metro Filed
                                                                                     risk by10/01/19         Page 3 of 13
                                                                                             Saturday) - StarTribune.com




                                                                                                                       ADVERTISEMENT



                        BLOG

                        Paul Douglas on Weather
            (http://www.startribune.com/blogs/Paul_Douglas_on_Weather/)


            Drought Forecast to Worsen (small metro
            frost risk by Saturday)
            By Paul Douglas     SEPTEMBER 18, 2012 — 8:39AM



            64 F. high on Monday in the Twin Cities.

            71 F. average high for September 17.

            67 F. high on September 17, 2011.



            20 F. low at Embarrass Tuesday morning.

            21 F. low reported at Bigfork.

            27 F. low at Pine River earlier today.



            .19" rain fell from Monday morning's cold frontal passage.

            .30" rain so far this month.

            1.79" average rainfall for the first 16 days of September.




www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                                           1/11
9/24/2019                CASE 0:19-cv-02618-SRN-TNL
                                        Drought Forecast to WorsenDoc.    3-2 frost
                                                                   (small metro Filed
                                                                                    risk by10/01/19         Page 4 of 13
                                                                                            Saturday) - StarTribune.com

            Big Swings. Today will be about 5-10 F. cooler than average, but still a pleasant fall day.
            After warming to or above 70 Wednesday we cool off again late in the week, a few
            weather models showing lows in the mid 30s Saturday morning.




            "...Incredibly, in some areas, even in "Tornado Alley," public shelters are closing because of
            manpower issues, inflexible Americans with Disabilities Act requirements, or underfunding
            for emergency management. Certainly, homes can be built more cheaply and quickly on a
            slab – and for a generation now, we have built homes without basements, resulting in
            homes that have greatly decreased tornado survivability. However, basements can be built
            almost anywhere, notwithstanding claims that the water table is too high. More basements,
            storm cellars, and safe rooms simply must be built in more of "tornado country." - from a
            post about protecting populations from tornadoes and other deadly weather risks at
            enterstageright.com below.




            Severe Weather Outbreak. Conditions are ripe for a squall line with hail, straight-line
            winds, even an isolated tornado for much of the east coast later today. SPC has a slight
            risk from New York southward to Atlanta and Savannah.




            "The most frequently described experiences of global warming were changes in seasons (36
            per cent), weather (25 per cent), lake levels (24 per cent), changes in plant and animal species
            (20 per cent) and snowfall (19 per cent). Notably, most of these perceived signals were indeed
            borne out of regional climatic records." - from a story at The Calgary Herald below.




            F-F-F-Freeze Warnings and Frost Advisories. No frosty worries here in the Twin
            Cities metro, at least not yet - a few outlying suburbs waking up to upper 30s. A Freeze
            Warning is posted for far northern Minnesota (north of a line from Brainerd to Duluth)


www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               2/11
9/24/2019                CASE 0:19-cv-02618-SRN-TNL
                                        Drought Forecast to WorsenDoc.    3-2 frost
                                                                   (small metro Filed
                                                                                    risk by10/01/19         Page 5 of 13
                                                                                            Saturday) - StarTribune.com

            for a few hours colder than 28-30, which may kill off a significant amount of plant life
            (and ragweed!). A Frost Advisory is posted for Willmar, St. Cloud and Marshall - I
            suspect a much closer call over the weekend, especially Sunday morning, when even
            close-in suburbs of the Twin Cities may come very close to 32 F.




            Today's Weather Map. The WRF model (valid 4 pm today) shows a squall line of
            strong/severe storms from near New York and Philadelphia southward to D.C. and
            Raleigh, heavy showers pushing across Florida. A surge of cooler, drier, Canadian air
            clears skies from Dallas to Memphis to Chciago - dry weather prevails over the western
            2/3rds of the USA.




            Cold Enough Aloft For Flurries (and Frost). The map above shows the ECMWF
            (European) outlook for Saturday evening, a massive wrinkle of cold air aloft hovering
            above the Upper Midwest and Great lakes. Clouds will form during the day Saturday,
            and depending on cloud cover the stage may be set for a frost for some Twin Cities
            suburbs Saturday morning, again early Sunday. The downtowns should remain frost-
            free, but from Medina to Ham Lake to Stillwater and Lakeville, I suspect a little frost
            may be on the pumpkin by 7 am Sunday morning. Map: WSI.




www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               3/11
9/24/2019                 CASE 0:19-cv-02618-SRN-TNL
                                         Drought Forecast to WorsenDoc.    3-2 frost
                                                                    (small metro Filed
                                                                                     risk by10/01/19         Page 6 of 13
                                                                                             Saturday) - StarTribune.com

            Ups and Downs. The ECMWF (European) model also shows 70+ Wednesday, cooling
            into the low 50s by Saturday with a few light showers (rain). Sunday looks sunnier and a
            bit milder, 70 returning by Monday. Nothing resembling a storm with significant rain in
            sight.




            Evidence Linking Arctic Amplification To Extreme Weather In Mid-Latitudes.
            This study caught my eye earlier this year, and with record melting over the Arctic I
            thought it might be timely to highlight the findings once again. The impact of a warmer
            Arctic (slower jet stream winds over mid-latitudes favoring high-amplitude patterns
            which can cause weather to stall for days, even weeks) tends to be most pronounced in
            spring and autumn. Here's the abstract at GRL, Geophysical Research Letters
            (http://www.agu.org/pubs/crossref/2012/2012GL051000.shtml) : "Arctic amplification
            (AA) – the observed enhanced warming in high northern latitudes relative to the northern
            hemisphere – is evident in lower-tropospheric temperatures and in 1000-to-500 hPa
            thicknesses. Daily fields of 500 hPa heights from the National Centers for Environmental
            Prediction Reanalysis are analyzed over N. America and the N. Atlantic to assess changes in
            north-south (Rossby) wave characteristics associated with AA and the relaxation of
            poleward thickness gradients. Two effects are identified that each contribute to a slower
            eastward progression of Rossby waves in the upper-level flow: 1) weakened zonal winds, and
            2) increased wave amplitude. These effects are particularly evident in autumn and winter
            consistent with sea-ice loss, but are also apparent in summer, possibly related to earlier
            snow melt on high-latitude land. Slower progression of upper-level waves would cause
            associated weather patterns in mid-latitudes to be more persistent, which may lead to an
            increased probability of extreme weather events that result from prolonged conditions, such
            as drought, flooding, cold spells, and heat waves."

            * Meteorologist Andrew Freedman at Climate Central has a good explanation
            (http://www.climatecentral.org/news/arctic-warming-is-altering-weather-patterns-
            study-shows) of this paper and recent trends, how an Arctic warming twice as fast as
            mid-latitudes may be impacting our weather here at home - reprinted from earlier this
            year.




            The Texas Hurricane Season Is Over. Here's an excerpt of interesting post (with
            some great facts and figures) from Eric Berger at The Houston Chronicle
            (http://blog.chron.com/sciguy/2012/09/the-texas-hurricane-season-is-over/) : "Writing
            this is crazy. Preposterous, really. After all the Atlantic hurricane season just reached its
            historical peak intensity last week. But you only live once, so here goes: Hurricane season for
            Texas is probably, likely, pretty much and almost certainly over. Oh, enough hedging — it’s
            over people.

            Let’s list the reasons.



www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                                4/11
9/24/2019                CASE 0:19-cv-02618-SRN-TNL
                                        Drought Forecast to WorsenDoc.    3-2 frost
                                                                   (small metro Filed
                                                                                    risk by10/01/19         Page 7 of 13
                                                                                            Saturday) - StarTribune.com

            1. Nothing appears likely to affect Texas over the next 10 days, reliable models suggest
            (http://www.weatherbellmodels.com/weather/gfs/2012091712/tropical/gfs_mslp_uv900natl_tropical_mouse.php)
            .

            2. After Sept. 24, the historical odds of Texas getting hit by a hurricane are 1-in-50, meaning
            it’s happened three times in the last 150 years. So it’s rare."

            * graph above courtesy of NOAA and The Houston Chronicle.




            Lengthy Airline Delays In July Blamed Mostly On Storms. Wait, wasn't there a
            sprawling heat wave and drought in July? Around the edge of the heat-bubble-high there
            were strong to severe storms, and they had more impact on airlines than winter storms
            will ever have. Here's an excerpt from The Los Angeles Times
            (http://www.latimes.com/business/money/la-fi-mo-storms-blamed-for-most-airline-
            delays-20120917,0,7862905.story) : "Severe summer storms in Chicago were blamed for
            most of the 18 lengthy delays that kept passengers stuck on grounded planes in July, the U.S.
            Department of Transportation
            (http://www.latimes.com/topic/travel/transportation/u.s.-department-of-
            transportation-ORGOV000000148.topic) reported Monday. Federal rules that took effect
            in 2010 prohibit airlines from keeping passengers stranded on a grounded domestic flight for
            more than three hours without allowing passengers to return to the terminal. On
            international flights, the limit is four hours. Airlines that violate the rules can be fined up
            to $27,500 per passenger. The Department of Transportation is investigating 18 tarmac
            delays of more than three hours for domestic flights that took place in July and one
            international flight that was delayed for more than four hours."

            Photo above: AP, courtesy of Owen Humphreys.




            Helping At-Risk Populations Survive Tornadoes. No matter how good the
            technology is, or the amount of time between when a tornado is detected and when it
            arrives, you can never guarantee a happy ending for everyone. Even with 30 minutes
            advanced notice a significant percentage of the population may not have a safe place to
            ride out an EF-3+ tornado. I found this to be a very insightful article from a couple of
            researchers, appearing at enterstageright.com
            (http://www.enterstageright.com/archive/articles/0912/0912tornados.htm) ; here's an
            excerpt: "...It is assumed that how the population utilizes this information is a matter for
            emergency preparedness teams. Unfortunately, there is no real fix for irrational human
            behavior. People will make bad and sometimes deadly decisions for stupid reasons, even
            when they are educated enough to know better. No NWS terminology can "cut through" this
            clutter, unless a disaster arrives – and then it's too late. Just as important, additional lead
            time does little for at-risk populations that cannot evacuate and must seek "shelter-in-
            place." The poor, the elderly, people with disabilities, and people without adequate shelter
            (travelers and those living in mobile homes or pre-fabricated housing) have
            disproportionate death rates in tornadoes. Especially for elderly or disabled people, the
            alternative to "sheltering-in-place" is being caught in a car while en route to a shelter when
            the storm hits. And economically disadvantaged families often live in substandard housing
            that lacks adequate shelter."

            Photo above courtesy of Kent Nickell, taken near West Liberty, Kentucky.


www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               5/11
9/24/2019                CASE 0:19-cv-02618-SRN-TNL
                                        Drought Forecast to WorsenDoc.    3-2 frost
                                                                   (small metro Filed
                                                                                    risk by10/01/19         Page 8 of 13
                                                                                            Saturday) - StarTribune.com




            Tornado Victim's Family Names Joplin Wal-Mart In Wrong-Full Death Suit.
            Here's an excerpt of a story at The Joplin Globe
            (http://www.joplinglobe.com/crime_and_courts/x2056649811/Tornado-victim-s-family-
            names-Joplin-Wal-Mart-in-wrongful-death-suit) : "The family of a man killed inside the
            Wal-Mart Supercenter on Range Line Road during the May 22, 2011, tornado has filed a
            wrongful-death lawsuit against the Arkansas corporation and the store’s manager. Janice
            Kirk and Jodelle Kirk, both of Joplin, are listed as plaintiffs in a lawsuit that was filed July
            31 in Jasper County Circuit Court and transferred Friday to the U.S. District Court for the
            Western District of Missouri. They are the wife and daughter, respectively, of Stanley Kirk,
            62, an aircraft engine technician who died as a result of injuries suffered during the EF-5
            tornado that led to the deaths of 161 people." Image credit above: NOAA.




            On Our Radar: Nuclear Plants And Flood Risks. Most nuclear plants rely on
            nearby rivers for cooling, which as all fine and well until major floods threaten. Here's a
            clip from a New York Times article (http://green.blogs.nytimes.com/2012/09/17/on-our-
            radar-nuclear-plants-and-flood-risks/) : "An engineer within the Nuclear Regulatory
            Commission accuses its regulators (http://www.huffingtonpost.com/2012/09/14/flood-
            threat-nuclear-plants-nrc_n_1885598.html?ncid=edlinkusaolp00000003) of deliberately
            covering up information related to the vulnerability of nuclear power plants that sit
            downstream from large dams and reservoirs. [The Huffington Post] Tree deaths
            (http://summitcountyvoice.com/2012/09/16/forest-mortality-declines-across-the-u-s/)
            from insects and diseases have plunged recently in the United States, mainly because
            mountain pine beetles are running out of food, the Forest Service says. But the next cycle of
            infestation is well under way in the south-central Rockies, where spruce beetles are
            devastating mature trees. [The Summit County Voice]"

            Photo credit above: Associated Press. "The Fort Calhoun nuclear plant in Nebraska in June
            2011, when it was surrounded by floodwaters."




            Q&A: Geologist David Montgomery On Noah's Flood. I read this book review at
            The Seattle Times (http://seattletimes.com/html/books/2019178360_litlife17.html?
            prmid=head_main) and it resonated - here's a quick excerpt from a longer read: "David
            Montgomery goes where most scientists might fear to tread. The University of
            Washington geologist and MacArthur Fellow has written a new book, "The Rocks


www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               6/11
9/24/2019                CASE 0:19-cv-02618-SRN-TNL
                                        Drought Forecast to WorsenDoc.    3-2 frost
                                                                   (small metro Filed
                                                                                    risk by10/01/19         Page 9 of 13
                                                                                            Saturday) - StarTribune.com

            Don't Lie: A Geologist Investigates Noah's Flood" (Norton), which takes on the
            polarized argument between science and some Christians over the very nature of
            creation. What could be more charged than the debate between "young earth"
            creationists, who believe the world was made by God less than 10,000 years ago, and
            geologists, who peg the age of the Earth at about 4.54 billion years? But Montgomery has
            written a thoughtful, readable book that respects both sides." Photo: The Peope's Forum
            (http://www.the-peoples-forum.com/images/TheFlood.jpg) .




            BMW To Show New i3 Concept In Paris. Talk about pushing the envelope - you may
            not appreciate the asthetics, but something tells me BMW will do very well with the i3
            and the beefed-up, more elegant i8. Here's an overview from gizmag.com
            (http://www.gizmag.com/bmw-13-concept-paris/24156/?
            utm_source=Gizmag+Subscribers&utm_campaign=6524605ed8-UA-2235360-
            4&utm_medium=email) : "BMW will present a new version of its i3 Concept
            (http://www.gizmag.com/bmw-i3-i8-electric-hybrid-cars/19427/) electric vehicle at the
            Paris Motor Show later this month. This time around, BMW is emphasizing its holistic
            approach to sustainability by focusing not just on the all-electric drive-train and extensive
            use of carbon fiber reinforced plastic (CFRP) to reduce weight, but on the renewable
            materials employed to put the finishing touches on the high-tech interior."




            Brisk. So this is what autumn is supposed to feel like. After a wet start temperatures
            held in the 50s most of the day, statewide with some midday and PM sun giving way to
            instability clouds and sprinkles up north. Highs ranged from 59 Alexandria to 64 St.
            Cloud and the Twin Cities.

            On This Date In Weather History (courtesy of the Twin Cities NWS
            (http://www.crh.noaa.gov/mpx/) ):

            1997: An F3 Tornado destroyed several buildings and numerous others damaged.
            Hundreds of trees were knocked down. A number of cattle were also killed in a barn that
            collapsed. One man was injured when the tornado engulfed his car and threw it into a
            nearby woods. A second man was critically injured when his garage collapsed. He died
            several weeks later. The total path length of the tornado from 1 NE of Lastrup to
            Onamia was 17 miles. Total property damages were estimated at $1.7 Million. In total, 6
            tornadoes touched down in Morrison, Mille Lacs, and Kanabec.

            1991: Duluth got a 2.5 inch summer snowstorm. (Fall was still five days away)

            1971: A brush fire at Lake Alexander in Morrison County started a 10-foot wide, 50-foot
            high "fire whirl." It moved out over the lake, overturned a 1,800 pound pontoon boat,
            and then dissipated as it moved back to shore.

            1903: 3.75 inches of rain fell in the Minneapolis area.




www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               7/11
9/24/2019               CASE 0:19-cv-02618-SRN-TNL             Doc.
                                       Drought Forecast to Worsen (small3-2    Filed
                                                                        metro frost       10/01/19
                                                                                    risk by                Page 10 of 13
                                                                                            Saturday) - StarTribune.com




            Paul's Star Tribune Outlook for the Twin Cities and all of Minnesota:



            TODAY: Plenty of sun, cool breeze. Winds: NW 10-15. High: 61



            TUESDAY NIGHT: Clear to partly cloudy, not as chilly. Low: 47



            WEDNESDAY: Milder, stray shower possible. High: 70



            THURSDAY: Blue sky, a bit cooler. Low: 49. High: 66



            FRIDAY: Next Alberta Clipper. Gray and gusty, few showers. Low: 47. High: 58



            SATURDAY: Patchy frost outlying suburbs early? Mostly cloudy and raw, October-like.
            Low: 36. High: 54



            SATURDAY NIGHT: Partial clearing - frost can't be ruled out, especially outer
            suburbs. Low: 37



            SUNDAY: Sunnier, nicer day of the weekend - warming up a bit. High: 64



            MONDAY: Sunny and milder. Low: 50. High: 71



            * photo above courtesy of NASA.




            The Big Slide



            Addison Green stuck his head in my office, a look of bemused horror on his face. One of
            12 TV meteorologists on the air here at WeatherNation, our new national channel
            focused on 24/7 weather, he had just flown in from his boyhood home in New York City.
            "What can I expect Paul? Is it going to be as rough as everyone says?"

            I scratched my jaw thoughtfully. "I have no idea" I confided. "But odds are it won't be
            average".


www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               8/11
9/24/2019               CASE 0:19-cv-02618-SRN-TNL             Doc.
                                       Drought Forecast to Worsen (small3-2    Filed
                                                                        metro frost       10/01/19
                                                                                    risk by                Page 11 of 13
                                                                                            Saturday) - StarTribune.com

            We'll either have another easy winter (courtesy of an El Nino warm phase of the Pacific)
            or we'll get hammered, like 2 winters ago. I'm leaning toward the former, based on the
            historic warmth of 2012, but at this point nothing would surprise me.

            A Freeze Watch is posted up north this morning, but the metro stays frost-free into
            Friday. On average (ha!) we enjoy our first 32 F. low October 4, our first flurries by
            October 15-20; the first 1 inch of snow greases up area highways by November 2.

            A hiccup of warmth Wednesday (70F) will be drowned out by repeated sneezes of
            October-like air; a stronger push of Cool Canadian Fun arrives by the weekend. If skies
            clear Saturday night we may see our first suburban frost. It'll be close.

            Hang in there Addison.



            Climate Stories...




            Droughts Latest Wrinkle In Climate Debate. The story from Politico
            (http://www.politico.com/news/stories/0912/81276.html?hp=l4) ; here's an excerpt:
            "Climate change is here. Even those who differ over its cause agree that it’s happening. In the
            United States alone, 28,570 high-heat records have been set so far this year, more than ever
            before, the National Oceanic and Atmospheric Administration reported this month. As if
            that weren’t problem enough, the world is also plunging into another major food crisis. And
            what most people don’t know is that the two issues are directly related. Food prices “soared
            by 10 percent in July” alone, the World Bank said, because of “an unprecedented summer of
            droughts” worldwide. The U.S. is hardly the only nation affected, but the Department of
            Agriculture said more than half of this nation’s counties have been designated disaster
            zones because of the summer’s devastating drought, including many major food producers.
            That has never happened before either."

            Photo credit above: "Experts said they don’t know if this food-price spike will be as severe
            as the one in 2008." | AP Photo




            Financial Cost Of Climate Change Seriously Underestimated By U.S.
            Government Calculations. Treehugger.com
            (http://www.treehugger.com/economics/financial-costs-climate-change-seriously-
            underestimated-government-calculations.html) has the story; here's a clip: "I'm not really
            sure economic calculations play much role in how the US government approaches climate
            change policy, thanks entirely to philosophical obstructionism and corporate lobbying in
            Congress, but this is nevertheless serious business: A new study in the Journal of
            Environmental Studies and Sciences
            (http://www.springerlink.com/content/863287021p06m441/?MUD=MP) shows that
            current calculations on the future financial impacts of climate change are being
            underestimated by the US government somewhere between 2.6 and 12 times. Report co-
            author Laurie Johnson from NRDC explains the full economic reasoning in two though blogs
            (http://switchboard.nrdc.org/blogs/ljohnson/co2pollutioncost_part1.html) , but the the
            gist of it is that the government uses a figure for the damage caused by carbon pollution at
            $21 per ton of CO2, wheres a more accurate estimate is in the range of $55-266 per ton—and
            that's for a middle-of-the-road climate scenario, not worst case."




www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                               9/11
9/24/2019               CASE 0:19-cv-02618-SRN-TNL             Doc.
                                       Drought Forecast to Worsen (small3-2    Filed
                                                                        metro frost       10/01/19
                                                                                    risk by                Page 12 of 13
                                                                                            Saturday) - StarTribune.com

            Photo credit above: Jerry Angelica Photography
            (http://www.flickr.com/photos/jerryangelicaphotography/6212835641/sizes/l/in/photostream/)
            /CC BY-ND 2.0 (http://creativecommons.org/licenses/by-nd/2.0/deed.en)




            False Balance Lives: In Worst Climate Story Of The Year PBS Channels Fox
            News. I watched the PBS NewsHour yesterday, as I do every day, and my jaw almost hit
            the floor. Joe Romm at Think Progress
            (http://thinkprogress.org/climate/2012/09/17/863551/false-balance-lives-in-worst-
            climate-story-of-the-year-pbs-channels-fox-news/) sums up the severe journalistic
            disconnect: "If you happened to be watching the PBS News Hour tonight, you probably
            thought the show had been hijacked by Fox News. At first, their climate segment seemed to
            be about Koch-funded former “skeptic” Richard Muller and his conversion to scientific
            reality. But then PBS decided that the way to “balance” a former skeptic who merely
            confirmed what climate scientists have demonstrated repeatedly for decades was by quoting
            nonsense from Sen. James Inhofe and then giving an extended interview to former TV
            weatherman and current A-list disinformer Anthony Watts. The video of the show itself isn’t
            online yet, but I’ll post it when it is. It should forever kill the absurd notion that false
            balance is dead — or that the News Hour has some sort of liberal bias. Not that this is news
            — see the CP post from May, “False Balance On Climate Change at PBS NewsHour
            (http://thinkprogress.org/climate/2012/05/03/476724/false-balance-on-climate-change-
            at-pbs-newshour/) .”




            Climate Change Threat More Real To Those With Perceived Personal
            Experience: Study. Some interesting data points in this story from The Calgary Herald
            (http://www.calgaryherald.com/technology/Climate+change+threat+more+real+those+with+perceived+personal+experience/7254694/story.html)
            ; here's an excerpt: "We have dramatically shrinking glaciers. We have freight trains of
            science. We have adorable polar bears treading water. But wouldn’t you know it, what
            really makes us fret over climate change is making it all about us. A new study finds that a
            feeling of “personally experiencing” global warming heightens people’s perception of risks
            related to the environmental phenomenon – and particularly those risks germane to where
            they live. Changes to the seasons, unusual weather, water levels, snowfall patterns and
            shifts related to plants and animals were among the most common signs cited by
            laypeople."




            Deniers Lose. Freedom Of Thought Wins. The Koch Brothers Have No Right To
            Read Your Mail. Peter Sinclair has the latest at Climate Crocks
            (http://climatecrocks.com/2012/09/17/deniers-lose-freedom-of-thought-wins-there-is-no-
            right-to-read-your-mail/) : "A rare-as-hens-teeth-these-days win for freedom of thought,
            science, truth, justice and the American way. Deniers 0, Smart people, 1.
            (http://climatecrocks.com/2012/09/16/climate-denier-rick-santorum-we-will-never-
            have-smart-people-on-our-side/) For this week anyway – but then its only monday. Mike
            Mann’s Facebook Announcement:
            (http://www.facebook.com/MichaelMannScientist/posts/276915652419089) Breaking: A
            victory for science! ATI loses ATI/UVa FOIA case. Judge issues final order. Affirms the


www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                                                        10/11
9/24/2019                  CASE 0:19-cv-02618-SRN-TNL             Doc.
                                          Drought Forecast to Worsen (small3-2    Filed
                                                                           metro frost       10/01/19
                                                                                       risk by                Page 13 of 13
                                                                                               Saturday) - StarTribune.com

            university’s right to withhold scholarly communications and finds that the documents &
            personal emails of mine demanded by ATI were indeed protected as the university had
            contended."




            Court Rules for University of Virginia and Michael Mann Against Denialist
            Inquisition: Scholarly E-Mail and Documents are Protected Communication.
            Here's a good summary of what the courts did in response to a demand for climate
            scientist Michael Mann's e-mail correspondence while doing research at UVA from
            Climate Science Watch (http://www.climatesciencewatch.org/2012/09/17/court-rules-
            for-michael-mann-against-denialist-inquisition/) : "A Virginia court has affirmed the
            University of Virginia's right to withhold confidential scholarly communications,
            thus ruling against the global warming denialist American Tradition Institute's demand to
            make public climate scientist Michael Mann's documents and email correspondence with
            dozens of other scientists during his time at UVa. This is an important victory in a case that
            threatened to send a chilling message to university scholars that they could no longer to
            expect to engage in personal communications without having the whole world reading over
            their shoulders."

            OLDER POST (HTTP://WWW.STARTRIBUNE.COM/COOL-                                                            NEWER POST
            CLEARING-FREEZE-WATCH-BRAINERD-TO-DULUTH-                 Mild Blip Today (frost risk by Sunday. El Nino = mild winter?
            AREA/169453026/)                                           Don't count on it) (http://www.startribune.com/mild-blip-
            Cool Clearing (Freeze Watch Brainerd to Duluth area)            today-frost-risk-by-sunday-el-nino-mild-winter-don-t-
            (http://www.startribune.com/cool-clearing-freeze-watch-                                     count-on-it/170199496/)
            brainerd-to-duluth-area/169453026/)



                        (http://www.startribune.com/blogs/Paul_Douglas_on_Weather/)
                        Paul Douglas is a nationally respected meteorologist with 35 years of television and radio
                        experience. A serial entrepreneur, Douglas is Senior Meteorologist and Founder of Media
                        Logic Group (http://www.medialogicgroup.com/) . Douglas and a team of meteorologists
            provide weather services for various media and corporate interests at Praedictix
            (https://www.praedictix.com/) . Developers and engineers create unique streams of weather data,
            imagery and API’s via Aeris Weather (http://www.hamweather.com/) . He is co-host of a radio program,
            weekdays from 3 to 6 p.m. on WCCO Radio. His speaking engagements
            (http://pauldouglasweather.com/) take him around the Midwest with a message of continuous
            experimentation and reinvention, no matter what business you’re in. He is the public face of “SAVE”
            (http://www.save.org/) , Suicide Awareness, Voices of Education, based in Bloomington. Send Paul a
            question.




www.startribune.com/drought-forecast-to-worsen-small-metro-frost-risk-by-saturday/170071716/                                          11/11
